Ingalls, J.
We think the nonsuit directed at the circuit was proper, under the facts developed at the trial. The action was brought by the plaintiff to recover the value of certain structures, machinery, and other articles described in the complaint, and which the plaintiff placed upon a parcel of land, of which his father, Jeremiah McFadden, held the legal title. The plaintiff claims that the defendants wrongfully detained said property, and converted the same to their use. The evidence shows that when the plaintiff entered upon said premises there was standing thereon a saw-mill, in which there were machinery and fixtures for sawing lumber, and that he removed a portion thereof, and substituted other machinery in its place, and that he added to and repaired the building. Such entry upon the premises seems to have been by virtue of a parol agreement between the plaintiff and his father, by the terms of which the plaintiff, upon performing certain conditions, was *357to become the owner thereof. It seems quite apparent from the evidence that there was no intention on the part of either the plaintiff or his father to create the relation of landlord and tenant between them; and seemingly the improvements were placed upon the premises by the plaintiff without any expectation on his part to be at liberty to remove the same in the character of a tenant, but rather with the purpose of becoming the owner of the premises, and thereby reaping the benefit of such improvements. Such we deem the reasonable inference to be drawn from the evidence; and upon such state of facts the law would regard the plaintiff as standing, in equity, in the light of a purchaser of the premises. Freeman v. Freeman, 43 N. Y. 34; Martin v. Rector, 30 Hun, 139, affirmed in 101 N. Y. 77, 4 N. E. Rep. 183. At the time the arrangement was made between the plaintiff and his father the premises were subject to a mortgage which had been executed by Jeremiah McEadden to Orson Wallace, to secure the payment of $400, of which the plaintiff had notice. Such mortgage was subsequently foreclosed by action, and the plaintiff herein was made a party defendant thereto, but interposed no defense, nor did be even appear in such action. The premises were sold at public auction, and bid in by the Misses Harrison, who held a subsequent mortgage upon said premises; and, after such sale had become confirmed, they conveyed the premises to the defendants in this action, who went into the possession thereof as purchasers in good faith. The plaintiff undertook by force to remove the machinery and other improvements which he had placed upon the premises, and partially succeeded, but was interrupted before he had fully accomplished his purpose, and now seeks in this action to recover the value of the articles which he was prevented from removing. Whatever may be the rights of the plaintiff, as against his father under their arrangement, we are clearly of the opinion that as against these defendants, who derive their title through the foreclosure of the Wallace mortgage, and the conveyance to them by the Misses Harrison, who purchased at the foreclosure sale, such machinery and other improvements must be regarded, in view of all the facts and circumstances of this case, as a part of the realty, and as such to belong to the defendants. McRea v. Bank, 66 N. Y. 501; Snedeker v. Warring, 12 N. Y. 171. The removal by the plaintiff of the machinery and other articles from the mill, after he went into possession, could but have the effect to impair the security under the mortgage, provided he should be allowed to appropriate to his own use the substituted machinery and fixtures. The plaintiff assumed control of the premises with full knowledge of the mortgage, and we think that his version of the transaction in regard to his right to remove the improvements is inconsistent with the other facts of the case. The letters which he addressed to Mr. Harrison are strongly at variance with the theory upon which he seeks to sustain this action. In those letters he states, in unequivocal terms, that he was the owner in fee-simple of the premises upon which the improvements were placed. One of the letters contains the following: “I have paid father for land, and have deed of same, subject to mortgage. By placing the wood lot and mill lot in mortgage, can give you a mortgage on saíne. Mr. Harrison, will you help me? If so, lean swing; if not, I stand a chance to lose what I have paid on engine and land.” It further appears that the plaintiff united with his father in a mortgage, which embraced the premises in question, on the 16th day of June, 1885. It would seem, from all the facts of the case, that the pretense of the plaintiff that he was at liberty to remove the improvements from the premises was an afterthought, prompted by a desire to save something from the wreck, after his failure to secure money by mortgage, and certainly his conduct does not savor of honesty. If the view which we have taken of the case is sound, it follows that the court properly overruled the offer of plaintiff’s counsel to prove the, facts stated at folio 170 of this case, as such proposed evidence was immaterial and incompetent, in view of the facts established when the offer was, *358made, and the law applicable thereto. We conclude that the cause was properly decided at the circuit, and that the judgment should be affirmed, with costs.
LeaIined, P. J., concurs.